DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-33, in the reply filed on September 27, 2022 is acknowledged. The traversal is on the grounds that Applicant believes that it would not be burdensome to search all of the claims. This is not found persuasive because, as stated in the Requirement for Election/Restriction dated July 27, 2022 each Group possesses a separate classification (H01M 2004/021 for Group I and H01M 4/139 for Group II) and requires a separate field of search (i.e., a search for the claimed structural limitations of Group I will not yield the recited method steps of Group II).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-33 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claim 1 recites the term “volume faction” in lines 4 and 5, rendering the claims indefinite. For the purposes of examination the term will be interpreted to state “volume fraction.”
The term “high-elasticity” in claim 7 is a relative term which renders the claim indefinite. The term “high-elasticity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Particularly, it is unclear what range of elasticities are considered to be “high.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10, 17, 19-21, 27, and 29-33 are rejected under 35 U.S.C. § 102(a)(1) & (a)(2) as being anticipated by Green (US 2013/0224583 A1).
Regarding claim 1, Green teaches a porous anode for a lithium battery comprising:
	multiple particles of an electrode active material, in this case particles that are electroactive (¶ [0021]), a conductive additive, in this case conductive elements (¶ [0024]), and a polymer binder that bonds said particles and conductive additive together (¶ [0055]) to form said electrode wherein said multiple particles and conductive additive have pores occupying a pore volume faction Vp, in this case the electroactive particles may be porous particles (¶ [0041]), and said electrode has pores, external to the multiple particles, occupying a volume fraction Ve, in this case the electroactive particles may be porous (¶ [0023]), wherein Ve and Vp are all based on total electrode volume exclusive of an current collector, and the total pore volume fraction Vt = Vp + Ve is from 10% to 80%, in this case 35% to 80% in an uncharged state (¶ [0031]), in such a manner that a volume expansion of the electrode in a battery cell during battery charge/discharge operations does not exceed 30%, in this case ensuring that the total porosity is 20% to 30% in a charged state (¶ [0030]) which would result in a volume expansion of 10% or less.
Regarding claim 2, Green further teaches that the multiple particles comprise porous primary particles, in this case hollow particles having a core comprising a first silicon comprising material and a coating comprising a second silicon comprising material (¶ [0023]).
Regarding claim 9, Green further teaches that the porous electrode particles have a polymer binder comprising a high-elasticity binder polymer with a recoverable tensile strain from 5% to 700%, in this case cross-linked polymers such as polyester acrylate, epoxy acrylate, urethane acrylate and polyurethane (¶ [0055]) which would possess the required recoverable tensile strain property.
Regarding claim 10, Green further teaches that the cross-linked polymer chains comprise triacrylate or tetracrlyate-derived linkage, in this case acrylic derivatives are used to form the cross-linked polymer (¶ [0055]).
Regarding claim 17, Green further teaches that the electrode active material is selected from the group consisting of silicon, silicon alloys, and others (¶ [0023]).
Regarding claim 19, Green further that the cathode active material is selected from an inorganic material, in this case lithium metal and mixed metal oxides (¶ [0071]).
Regarding claim 20, Green further teaches that the inorganic material is selected from a metal oxide, in this case lithium metal and mixed metal oxides (¶ [0071]).
Regarding claim 21, Green further teaches that the inorganic material is selected from lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, and lithium mixed-metal oxide (¶ [0071]).
Regarding claim 27, Green further teaches that the metal oxide is a layered compound LiMO2 (¶ [0071]).
Regarding claim 29, Green further teaches that the particles are coated with a layer of carbon (¶ [0047]).
Regarding claim 30, Green further teaches that the conductive additive comprises carbon or graphite materials selected from such as carbon fibers (¶ [0060]).
Regarding claim 32, Green further teaches a lithium battery comprising the anode or cathode of claim 1 (¶ [0021], [0066], & [0070]).
Regarding claim 33, Green further teaches that the battery is a lithium-ion battery (¶ [0021]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Green.
Regarding claim 3, Green teaches that the electrode’s total porosity is preferably between 40% to 75% (¶ [0031]), and the volume expansion during charge/discharge operations does not exceed 10%, in this case ensuring that the total porosity is 20% to 30% in a charged state (¶ [0030]) which would result in a volume expansion of 10% or less. A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, one having ordinary skill in the art would have understood that making the total porosity to be between 20% to 70% would ensure that electrolyte access is not inhibited (see ¶ [0030]), thereby facilitating improved battery operation. Therefore, it would have been obvious to have made the electrode’s total porosity to be between 20% to 70% in order to facilitate improved battery operation.
Regarding claim 7, Green further teaches that the porous electrode particles have a polymer binder comprising a high-elasticity binder polymer with a recoverable tensile strain from 5% to 700%, in this case cross-linked polymers such as polyester acrylate, epoxy acrylate, urethane acrylate and polyurethane (¶ [0055]) which would possess the required recoverable tensile strain property, and 0.01% to 50% by weight of a conductive reinforcement material dispersed in the binder polymer, in this case 1% to 20% conductive material may be added to the electrode mix. A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, one having ordinary skill in the art would have understood that including 0.01% to 50% by weight conductive reinforcement material would provide suitable conductivity without causing chemical changes (¶ [0060]), thereby facilitating improved battery operation. Therefore, it would have been obvious to have included including 0.01% to 50% by weight conductive reinforcement material in order to facilitate improved battery operation.
Regarding claim 8, Green further teaches that the conductive reinforcement is selected from carbon black and others (¶ [0060]).
Claims 4-6 and 12-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Green as applied to claims 1 and 9, above, and further in view of Zhamu et al. (US 2018/0287142 A1), hereinafter “Zhamu.”
Regarding claim 4, Green does not teach high-elasticity coating. However, Zhamu teaches an anode active material coated with a high-elasticity polymer (¶ [0015]) with a recoverable tensile strain from 5% to 700%, in this case 5% to 200% (¶ [0016]-[0017]) and a lithium ion conductivity of no less than 10-8 S/cm (¶ [0017]). One having ordinary skill in the art would have realized that including such a coating would alleviate anode expansion/shrinkage-induced capacity decay problems (¶ [0124]), thereby facilitating improved anode operation. Therefore, it would have been obvious to have included a high-elasticity polymeric coating on the electrode particles in order to facilitate improved anode operation.
Regarding claim 5, Green does not teach high-elasticity binder component. However, Zhamu teaches an anode active material coated with a high-elasticity polymer (¶ [0015]) with a recoverable tensile strain from 5% to 700%, in this case 5% to 200% (¶ [0016]-[0017]). One having ordinary skill in the art would have realized that including such a coating would alleviate anode expansion/shrinkage-induced capacity decay problems (¶ [0124]), thereby facilitating improved anode operation. Therefore, it would have been obvious to have included a high-elasticity polymeric binder component on the electrode particles in order to facilitate improved anode operation.
Regarding claim 6, Green does not teach high-elasticity binder component. However, Zhamu teaches an anode active material coated with a high-elasticity polymer (¶ [0015]) with a recoverable tensile strain from 5% to 700%, in this case 5% to 200% (¶ [0016]-[0017]). One having ordinary skill in the art would have realized that including such a coating would alleviate anode expansion/shrinkage-induced capacity decay problems (¶ [0124]), thereby facilitating improved anode operation. Therefore, it would have been obvious to have included a high-elasticity polymeric binder component on the electrode particles in order to facilitate improved anode operation.
Regarding claim 12, Green does not teach that the cross-linked network polymer includes polythiophene. However, Zhamu teaches that the high-elasticity polymeric material may include polythiophene and others (¶ [0033]) that may be cross-linked to achieve the desired encapsulation of the particles (¶ [0090]). One having ordinary skill in the art would have realized that including polythiophene in the cross-linked polymeric material would alleviate anode expansion/shrinkage-induced capacity decay problems (¶ [0124]), thereby facilitating improved anode operation. Therefore, it would have been obvious to have included cross-linked polythiophene as a high-elasticity polymeric material on the electrode particles in order to facilitate improved anode operation.
Regarding claim 13, Green does not teach the high-elasticity coating polymer. However, Zhamu teaches the high-elasticity coating polymer as discussed in the rejection of claim 4, above, and further teaches including a lithium-ion conducting additive in the coating polymer (¶ [0076]). One with ordinary skill in the art would have realized that including such a material would have improved lithium ion conductivity through the coating (¶ [0076]), thereby facilitating improved battery operation. Therefore, it would have been obvious to have included the lithium-ion conducting additive in order to facilitate improved battery operation.
Regarding claim 14, Green does not teach the high-elasticity coating polymer or the lithium-ion conducting additive. However, Zhamu teaches that lithium-ion conducting additive as discussed in the rejection of claim 13, above, and further teaches that it may be a lithium salt such as LiClO4 (¶ [0083]). One with ordinary skill in the art would have realized that including such a material would have improved lithium ion conductivity through the coating (¶ [0076]), thereby facilitating improved battery operation. Therefore, it would have been obvious to have included the lithium-ion conducting additive in order to facilitate improved battery operation.
Regarding claim 15, Green does not teach the high-elasticity coating polymer or the lithium-ion conducting additive. However, Zhamu teaches that lithium-ion conducting additive as discussed in the rejection of claim 13, above, and further teaches that it may be a lithium salt such as LiPF6 (¶ [0079]). One with ordinary skill in the art would have realized that including such a material would have improved lithium ion conductivity through the coating (¶ [0076]), thereby facilitating improved battery operation. Therefore, it would have been obvious to have included the lithium-ion conducting additive in order to facilitate improved battery operation.
Regarding claim 16, Green does not teach the high-elasticity coating polymer or the lithium-ion conducting additive. However, Zhamu teaches that lithium-ion conducting additive as discussed in the rejection of claim 13, above, and further teaches that it may be a lithium-ion conducting polymer such as polyethylene oxide (PEO), polyacrylonitrile (PAN), and others (¶ [0077]). One with ordinary skill in the art would have realized that including such a material would have improved lithium ion conductivity through the coating (¶ [0076]), thereby facilitating improved battery operation. Therefore, it would have been obvious to have included the lithium-ion conducting additive in order to facilitate improved battery operation.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Green as applied to claim 9, above, and further in view of Pan et al. (US 2018/0241032 A1), hereinafter “Pan.”
Regarding claim 11, Green does not teach high-elasticity coating. However, Pan teaches high-elasticity polymer-encapsulated or -embraced particles of an anode active material (¶ [0016]) comprising cross-linked network polymer chains selected from nitrile-containing polyvinyl alcohol chains, cyanoresin chains, pentaerythritol tetraacrylate (PETEA) chains, pentaerythritol triacrylate chains, ethoxylated trimethylolpropane triacrylate (ETPTA) chains, ethylene glycol methyl ether acrylate (EGMEA) chains, or a combination thereof (¶ [0020]). One having ordinary skill in the art would have realized that including such a coating would alleviate anode expansion/shrinkage-induced capacity decay problems (¶ [0141]), thereby facilitating improved anode operation. Therefore, it would have been obvious to have included a high-elasticity polymeric binder component on the electrode particles in order to facilitate improved anode operation.
Claims 18 and 23-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Green as applied to claims 17 and 19, above, and further in view of Zhamu et al. (US 2019/0165365 A1), hereinafter “Zhamu II.”
Regarding claim 18, Green does not teach that the active material is pre-lithiated. However, Zhamu II teaches pre-lithiated silicon as an active material in alternative to silicon and silicon alloys (¶ [0014]-[0015] & [0098]). One having ordinary skill in the art would have understood that substituting the pre-lithiated silicon of Zhamu II for the silicon or silicon alloy of Green would have yielded the predictable result of a functioning anode for a lithium ion battery. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted the pre-lithiated silicon for the silicon or silicon alloy in order to yield the predictable result of a functioning anode.
 Regarding claim 23, Green does not teach the lithium transition metal silicate. However, Zhamu II teaches lithium transition metal silicate (Li-2MSiO4) as an active material in alternative to lithium metal oxides and lithium mixed-metal oxides (¶ [0103]). One having ordinary skill in the art would have understood that substituting Li-2MSiO4 of Zhamu II for the lithium metal oxides and lithium mixed-metal oxides of Green would have yielded the predictable result of a functioning cathode for a lithium ion battery. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted the Li-2MSiO4 for the lithium metal oxides and lithium mixed-metal oxides in order to yield the predictable result of a functioning cathode.
Regarding claim 24, Green does not teach the transition metal dichalcogenide or transition metal trichalcogenide. However, Zhamu II teaches transition metal dichalcogenide or transition metal trichalcogenide as an active material in alternative to lithium metal oxides and lithium mixed-metal oxides (¶ [0106]). One having ordinary skill in the art would have understood that substituting transition metal dichalcogenide or transition metal trichalcogenide of Zhamu II for the lithium metal oxides and lithium mixed-metal oxides of Green would have yielded the predictable result of a functioning cathode for a lithium ion battery. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted the transition metal dichalcogenide or transition metal trichalcogenide for the lithium metal oxides and lithium mixed-metal oxides in order to yield the predictable result of a functioning cathode.
Regarding claim 25, Green does not teach that the inorganic material is selected from TiS2, TaS2, MoS2, NbSe3, MnO2, CoO2, an iron oxide, a vanadium oxide, or a combination thereof. However, Zhamu II teaches TiS2, TaS2, MoS2, NbSe3, MnO2, CoO2, an iron oxide, a vanadium oxide, or a combination thereof as an active material in alternative to lithium metal oxides and lithium mixed-metal oxides (¶ [0106]). One having ordinary skill in the art would have understood that substituting TiS2, TaS2, MoS2, NbSe3, MnO2, CoO2, an iron oxide, a vanadium oxide, or a combination thereof of Zhamu II for the lithium metal oxides and lithium mixed-metal oxides of Green would have yielded the predictable result of a functioning cathode for a lithium ion battery. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted the TiS2, TaS2, MoS2, NbSe3, MnO2, CoO2, an iron oxide, a vanadium oxide, or a combination thereof for the lithium metal oxides and lithium mixed-metal oxides in order to yield the predictable result of a functioning cathode.
Regarding claim 26, Green does not teach that the metal oxide contains a vanadium oxide selected from the group consisting of  VO2, LixVO2, V2O5, LixV2O5, V3O8, LixV3O8, LixV3O7, V4O9, LixV4O9, V6O13, LixV6O13, their doped versions, their derivatives, and combinations thereof, wherein 0.1 ≤ x ≤ 5. However, Zhamu II teaches VO2, LixVO2, V2O5, LixV2O5, V3O8, LixV3O8, LixV3O7, V4O9, LixV4O9, V6O13, LixV6O13, their doped versions, their derivatives, and combinations thereof, wherein 0.1 ≤ x ≤ 5 as an active material in alternative to lithium metal oxides and lithium mixed-metal oxides (¶ [0033]). One having ordinary skill in the art would have understood that substituting VO2, LixVO2, V2O5, LixV2O5, V3O8, LixV3O8, LixV3O7, V4O9, LixV4O9, V6O13, LixV6O13, their doped versions, their derivatives, and combinations thereof, wherein 0.1 ≤ x ≤ 5 of Zhamu II for the lithium metal oxides and lithium mixed-metal oxides of Green would have yielded the predictable result of a functioning cathode for a lithium ion battery. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted the VO2, LixVO2, V2O5, LixV2O5, V3O8, LixV3O8, LixV3O7, V4O9, LixV4O9, V6O13, LixV6O13, their doped versions, their derivatives, and combinations thereof, wherein 0.1 ≤ x ≤ 5 for the lithium metal oxides and lithium mixed-metal oxides in order to yield the predictable result of a functioning cathode.
Regarding claim 28, Green does not teach the transition metal dichalcogenide or transition metal trichalcogenide. However, Zhamu II teaches transition metal dichalcogenide or transition metal trichalcogenide as an active material in alternative to lithium metal oxides and lithium mixed-metal oxides (¶ [0106]). One having ordinary skill in the art would have understood that substituting transition metal dichalcogenide or transition metal trichalcogenide of Zhamu II for the lithium metal oxides and lithium mixed-metal oxides of Green would have yielded the predictable result of a functioning cathode for a lithium ion battery. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted the transition metal dichalcogenide or transition metal trichalcogenide for the lithium metal oxides and lithium mixed-metal oxides in order to yield the predictable result of a functioning cathode.
Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Green as applied to claim 19, above, and further in view of Brewer et al. (US 2019/0267631 A1), hereinafter “Brewer.”
Regarding claim 22, Green does not teach that the inorganic material is CoF3, MnF3, FeF3, VF3, VOF3, TiF3, BiF3, NiF2, FeF2, CuF2, CuF, SnF2, AgF, CuCl2, FeCl3, MnCl2, and combinations thereof. However, Brewer teaches FeF3 may be used in alternative to lithium metal oxides and lithium mixed-metal oxides as cathode active materials (¶ [0072]). One having ordinary skill in the art would have understood that substituting the FeF3 of Brewer for the lithium metal oxides and lithium mixed-metal oxides of Green would have yielded the predictable result of a functioning cathode for a lithium ion battery. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted the FeF3 for the lithium metal oxides and lithium mixed-metal oxides in order to yield the predictable result of a functioning cathode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729